Exhibit 10.1

LOGO [g50062g15z47.jpg]

October 15, 2008

Mr. Raymond Cook

Dear Mr. Cook,

It gives me great pleasure to extend you an offer to join STEC, Inc. as its
Chief Financial Officer, located at STEC’s corporate headquarters in Santa Ana,
CA. You will report directly to Manouch Moshayedi, STEC’s Chairman and Chief
Executive Officer. Your first day of work will be mutually determined upon
acceptance of this offer letter. Your position is classified as salaried exempt
and your base salary will be $235,000.00 annually, less all applicable federal,
state and local taxes and withholdings. For days worked from the 1st through the
15th of the month, you will be paid on the 20th day of the same month. For days
worked from the 16th through the last day of the month, you will be paid on the
5th day of the following month.

As a STEC employee, you will be eligible to participate in all current employee
benefit and incentive programs as described below. Like other executive
officers, your compensation arrangements shall be subject to annual review and
adjustment at the sole discretion of the Compensation Committee of our Board
Directors.

Bonus Plan

You will be eligible to earn an annual cash incentive (bonus) under the STEC,
Inc. Executive Cash Incentive Plan (“ECIP”) at a target bonus opportunity equal
to 30% of your base salary. Earned incentive compensation will be paid on a
yearly basis after the end of the fiscal year, based on your achievement of
pre-approved performance targets. These targets may include measures of
corporate, business and individual performance as established by the
Compensation Committee. Any employee who joins STEC after October 1 of any year
is not eligible for the ECIP for the remainder of that year. Therefore, your
participation in the ECIP will commence in 2009. The attainment of any cash
incentive compensation must be approved by the Compensation Committee and is
otherwise subject to the terms and conditions of the ECIP.

Stock Option Grant

Subject to approval by the Compensation Committee, you will be granted stock
options under the STEC, Inc. 2000 Stock Incentive Plan to purchase 50,000 shares
of STEC, Inc. common stock at an exercise price per share equal to the closing
price per share of STEC common stock as reported on the



--------------------------------------------------------------------------------

Nasdaq Global Market on the date of your grant. The option will become
exercisable in a series of equal annual installments over a four-year period of
service measured from the first date of your employment with STEC. Your grant
will be made as soon as you reasonably practicable in accordance with STEC’s
option grant policies following your commencement of employment. The terms of
your grant will be more fully described in the option documentation which will
be provided to you shortly after your grant is effective.

Severance and Change in Control Agreement

STEC agrees to provide you with its standard Severance and Change in Control
Agreement for executive officers (the “Severance Agreement”) under which you
will be entitled to certain post-termination compensation benefits. In general,
under the terms of the Severance Agreement, if STEC terminates your employment
without “Cause” (as such term is defined in the Severance Agreement) or if you
terminate your employment for “Good Reason” (as such term is defined in the
Severance Agreement) you will receive a lump sum severance payment in cash equal
to twelve (12) months of base salary, as well as other post-termination benefits
outlined in the Severance Agreement. If there is a “Change in Control” (as such
term is defined in the Severance Agreement) of STEC during the term of the
Severance Agreement, and within an eighteen (18) month period following such
Change in Control STEC terminates your employment without Cause or if you
terminate your employment for Good Reason, you will be entitled to the same
benefits as described in the preceding sentence. Further details will be
described in the Severance Agreement.

Medical and Dental

Medical and dental benefits will be extended to you and your eligible dependents
the first day of the month following employment. Specified details will be
explained to you on your first day of employment.

401(k) Plan

After you turn 21 years of age, you will be eligible to participate in the STEC
401(k) Plan the first day of the month following employment. You may invest up
to 75% of your pay in the plan on a pre-tax basis, up to the annual government
maximum. After completing six months of service, STEC will match 50% of the
first 10% of your contribution to the plan each semi-monthly pay period. Vesting
for the company contribution occurs over a six-year period. The 401(k) Plan is
subject to all applicable federal tax regulations. Further information regarding
the plan may be found in the Summary Plan Description.

Paid Time-Off

You will accrue vacation time at a rate of 5.0 hours every semi-monthly pay
period, which is equivalent to 15 days per 12-month period. After five years of
employment, you will accrue vacation at the rate of 6.67 hours every
semi-monthly pay period, which is equivalent to 20 days per 12-month period.
After ten years of employment, you will accrue vacation at the rate of 8.34
hours every semi-monthly pay period, which is equivalent to 25 days. In
addition, you will accrue five sick days annually and one personal day every six
months.



--------------------------------------------------------------------------------

Additional Benefits

STEC provides short-term and long-term disability insurance, travel accident
insurance, and a $20,000.00 life/accidental death and dismemberment insurance
policy for all employees.

*    *    *    *    *    *

In consideration of this offer of employment, you agree to complete and return
the necessary documentation in order to complete your personnel file with STEC.
You also acknowledge that your employment with STEC is “at will.” You recognize
that both STEC and you have the right to terminate your employment at any time,
with or without advance notice, and with or without cause. This offer letter,
the “Employment Agreement” and “Invention Assignment Agreement” constitute the
entire agreement between STEC and you concerning your terms and conditions of
employment and your employee relationship with STEC.

At all times, you will be expected to observe the highest standards of ethical,
personal, and professional conduct and to comply with STEC’s Code of Business
Conduct Ethics and other corporate policies that are in effect. By accepting
this offer, you are representing and promising to STEC that your employment with
STEC will not breach any obligation you have to any prior employer or to another
third party, whether pursuant to a non-competition or other agreement or
applicable law.

This offer is contingent upon you showing proof you are legally eligible to work
in the United States; verification of the information provided by you on your
employment application; we receive satisfactory responses from your references;
we receive a satisfactory response to a complete background investigation which
includes, but is not limited to, criminal history search, social security trace,
motor vehicle report and others as the position applied for requires; and you
satisfactorily complete and pass a drug screening test which STEC conducts on
all prospective new employees.

This is the only offer which is being made to you. No statements, promises, or
representations made to you which are not included in this offer have any
effect. If you believe that other representations have been made, do not sign
this offer. Please send the representations that you believe have been made to
you in writing to the Debbie Friedman, VP of Worldwide Human Resources &
Compensation, and we will consider whether or not they will be included in our
offer to you.

This offer will remain open until October 20, 2008. To confirm your acceptance
of this offer, please sign and return a copy of this letter to Human Resources
by facsimile or mail. We look forward to your acceptance of our offer and having
you join the STEC team.



--------------------------------------------------------------------------------

Sincerely, /s/ Debbie Friedman Debbie Friedman VP of Worldwide Human Resources &
Compensation

Acceptance

I accept the terms of this offer and will report to work on 11/10/08 (date).

 

/s/ Raymond Cook     10/15/08 Signature     Date